NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                         FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALFREDO IMANIL, AKA Karl Koja,                  No.    16-70179

                Petitioner,                     Agency No. A031-230-136

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Alfredo Imanil, a native and citizen of the Philippines, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We dismiss the petition for review.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s denial of cancellation of removal

as a matter of discretion. See 8 U.S.C. § 1252(a)(2)(B)(i); Monroy v. Lynch, 821
F.3d 1175, 1177-78 (9th Cir. 2016) (holding that petitioner did not raise a

reviewable issue because “he simply disagrees with the agency’s weighing of his

positive equities and the negative factors”).

      Although the court would retain jurisdiction over colorable questions of law

and constitutional claims, Imanil raises no such claim. See Martinez-Rosas v.

Gonzales, 424 F.3d 926, 930 (9th Cir. 2005). (“To be colorable in this context, . . .

the claim must have some possible validity.” (citation and internal quotation marks

omitted)).

      PETITION FOR REVIEW DISMISSED.




                                          2                                   16-70179